DETAILED ACTION
Status
This communication is in response to the application and preliminary amendment filed on 9 March 2020. Claims 7, 14, 16, and 18-20 have been canceled, claims 5, 12, 15, and 17 have been amended, and no new claims have been added; therefore, claims 1-6, 8-13, 15, and 17 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9 March 2020 was filed after the mailing date of the application on 9 March 2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Note
The Examiner notes that recitations to Applicant's specification, as below, are in reference to the Pre-Grant Publication of Applicant’s specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The Examiner suggests option (1) above, with amendments to claim an apparatus comprising a processor and a non-transitory computer readable medium storing instructions that when executed by the processor cause the processor to perform the activities recited.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1-6, 8-13, 15, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 8-12 recite a “module” and/or “sub-module” as “configured for” performing all the various activities. For example, “a … module configured for monitoring each operation …”; “a … module configured for detecting … whether the operation is a 
The written description requirement of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, applies to all claims including original claims that are part of the disclosure as filed. Ariad, 598 F.3d at 1349, 94 USPQ2d at 1170.…

For instance, generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed. Ariad, 598 F.3d at 1349-50, 94 USPQ2d at 1171….

Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV.

And MPEP § 2181(IV) indicates, in part:
When a claim containing a computer-implemented 35 U.S.C. 112(f)  claim limitation is found to be indefinite under 35 U.S.C. 112(b) for failure to disclose sufficient corresponding structure (e.g., the computer and the algorithm) in the specification that performs the entire claimed function, it will also lack written description under section 112(a).

The only descriptions of the modules performing the monitoring, detecting, determining, freezing, etc. functions claimed are at Applicant ¶¶ 0052-0072, 0078-0095, 0196-01216, and 0223-0241; however, the description of those modules merely says to perform the function – i.e., “do it” and not how to do it. Where, for example, “monitor” and derivations thereof are included in the specification 39 times, in each instance, there is no further description regarding how to monitor or how the 
Claim 13 depends from claim 12, but does not resolve the above issues and inherits the deficiencies of the parent claim(s); therefore claim 13 is also lacking written support.

Claims 8-13, 15, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 8-12 recite an apparatus comprising a “module configured for” and “sub-module configured for” the activities indicated in claims 8-12. This could be interpreted as the “apparatus” only requiring the modules themselves – i.e., software per se, or that a computer or some other form of hardware is also required, or that both the computer and hardware are required within the same “apparatus”. MPEP § 2181(II)(B) indicates that “For a computer-implemented 35 U.S.C. 112(f) claim 
For purposes of examination, the Examiner is interpreting this as only requiring modules or sub-modules to perform the activities.
Claim 13 depends from claim 12, but does not resolve the above issues and inherits the deficiencies of the parent claim(s); therefore claim 13 is also indefinite.

Claim 15 recites “An electronic device, comprising a processor, a communication interface, a memory, and a communication bus, wherein the processor, the communication interface, and the memory communicate with each other through the communication bus; the memory is configured for storing a computer program; the processor is configured for performing the method steps of claim 1 when executing the program stored on the memory.” The Examiner notes MPEP § 608.01(III):
In accordance with 35 U.S.C. 112(d), or pre-AIA  35 U.S.C. 112, fourth paragraph, a claim in dependent form shall contain:
(i) a reference to a claim previously set forth, and 
(ii) then specify a further limitation of the subject matter claimed.
A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
The Examiner is uncertain if this is merely claiming any generic computer (i.e., “a processor, a communication interface, a memory, and a communication bus, wherein the processor, the communication interface, and the memory communicate with each other through the communication bus”; “the memory is configured for storing a computer program”) where the processor must merely be configured for performing the method steps of claim 1 when executing the program stored on the memory – i.e., only the computer and memory is required, but the actual 
For purposes of examination, the Examiner is interpreting this as only requiring a computer and software capable of performing the method step activities, and not actual performance of the activities.
The Examiner suggests amending to recite the method step activities instead of “claim 1”.

Claim 17 recites “A non-transitory computer readable storage medium having a computer program stored thereon which, when executed by a processor, causes the processor to perform the method steps of claim 1. The Examiner notes MPEP § 608.01(III):
In accordance with 35 U.S.C. 112(d), or pre-AIA  35 U.S.C. 112, fourth paragraph, a claim in dependent form shall contain:
(i) a reference to a claim previously set forth, and 
(ii) then specify a further limitation of the subject matter claimed.
A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
The Examiner is uncertain if this only requires the medium with the program, or if this requires actual performance of the method steps of claim 1. See MPEP § 2173.05(p).
For purposes of examination, the Examiner is interpreting this as only requiring a medium and program capable of performing the method step activities, and not actual performance of the activities.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 18-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the apparatus recited at claims 8-13 requires no hardware or structural components – it is comprised solely of “module[s]” and/or “sub-module[s]”. As such, claims 8-13 encompass being directed to software per se. Since software per se is not considered to be within one of the four listed statutory categories, claims 8-13 are directed to non-statutory subject matter.
The Examiner suggests amending to claim an apparatus comprising a processor and a non-transitory computer readable medium storing instructions that when executed by the processor cause the processor to perform the activities recited.

Claims 1-6, 8-13, 15, and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Please see the following Subject Matter Eligibility (“SME”) analysis:

For analysis under SME Step 1, the claims herein are directed to a method (claims 1-6, 15, and 17) and apparatus (claims 8-13), which would or could be classified under one of the listed statutory classifications (SME Step 1=Yes).

For analysis under revised SME Step 2A, Prong 1, independent claim 1 recites a theft prevention method, comprising: monitoring each operation of an account logged into a live broadcasting platform; for each operation of the account, detecting whether the operation is a preset operation that can obtain an asset reward from the live broadcasting platform; if the operation is the preset operation, determining whether the operation meets a preset normal operation rule; and if the operation does not meet the preset normal operation rule, freezing an asset of the account.
Independent claim 8 is parallel to claim 1 above, except directed to an apparatus; therefore, claim 8 is analyzed in the same manner as claim 1 above.
The dependent claims (claims 2-6, 9-13, 15, and 17) appear to be encompassed by the abstract idea of the independent claims since they merely indicate whether a preset normal operation is present and if there is it is met, but if not present it is not met (claims 2 and 9), using a preset execution order as the preset normal operation rule (claims 3 and 10), using operation executions within a time period as the normal operation rule (claims 4 and 11), freezing assets of accounts registered within a second period when the number of second-period accounts exceeds a threshold (claims 5 and 12), and/or that the second-period accounts have the same IP address, same device, or similar mailbox prefix (claims 6 and 13).
an electronic device, comprising a processor, a communication interface, a memory, and a communication bus, wherein the processor, the communication interface, and the memory communicate with each other through the communication bus; the memory is configured for storing a computer program; the processor is configured for performing the same method steps as at claim 1 (for claim 15) and a non-transitory computer readable storage medium having a computer program stored thereon which, when executed by a processor, causes the processor to perform the same method steps as at claim 1 (for claim 17).

The underlined portions of the claims are an indication of elements additional to the abstract idea (to be considered below).
The claim elements may be summarized as the idea of reward rules for broadcast accounts; however, the Examiner notes that although this summary of the claims is provided, the analysis regarding subject matter eligibility considers the entirety of the claim elements, both individually and as a whole (or ordered combination). This idea is within the certain methods of organizing human activity (e.g. … commercial or legal interactions such as agreements, contracts, legal obligations, advertising, marketing or sales activities/behaviors, or business relations; and/or managing personal behavior or relationships between people such as social activities, teaching, and following rules or instructions) grouping of subject matter. 
Therefore, the claims are found to be directed to an abstract idea.

For analysis under revised SME Step 2A, Prong 2, the above judicial exception is not integrated into a practical application because the additional elements do not impose a meaningful limit on the judicial exception when evaluated individually and as a combination. The additional elements are the rules applying to a live broadcasting platform, and claiming an apparatus (at claim 8), reciting an electronic device, comprising a processor, a communication interface, a memory, and a communication bus, wherein the processor, the communication interface, and the memory communicate with each other through the communication bus; the memory is configured for storing a computer program; the processor is configured for performing the same method steps as at claim 1 (for claim 15) and a non-transitory computer readable storage medium having a computer program stored thereon which, when executed by a processor, causes the processor to perform the same method steps as at claim 1 (for claim 17). These additional elements do not reflect an improvement in the functioning of a computer or an improvement to other technology or technical field, effect a particular treatment or prophylaxis for a disease or medical condition (there is no medical disease or condition, much less a treatment or prophylaxis for one), implement the judicial exception with, or by using in conjunction with, a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing (there is no transformation/reduction of a physical article), and/or apply or use the judicial exception in some other meaningful way beyond generically linking use of the judicial exception to a particular technological environment.

These additional elements are merely “[a]dding the words ‘apply it’ (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp.” that MPEP § 2106.05(I)(A) indicates to be insignificant activity.

For analysis under SME Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, as indicated above, are merely “[a]dding the words ‘apply it’ (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp.” that MPEP § 2106.05(I)(A) indicates to be insignificant activity
There is no indication the Examiner can find in the record regarding any specialized computer hardware or other “inventive” components, but rather, the claims merely indicate computer components which appear to be generic 
The individual elements therefore do not appear to offer any significance beyond the application of the abstract idea itself, and there does not appear to be any additional benefit or significance indicated by the ordered combination, i.e., there does not appear to be any synergy or special import to the claim as a whole other than the application of the idea itself.
The dependent claims, as indicated above, appear encompassed by the abstract idea since they merely limit the idea itself; therefore the dependent claims do not add significantly more than the idea.
Therefore, SME Step 2B=No, any additional elements, whether taken individually or as an ordered whole in combination, do not amount to significantly more than the abstract idea, including analysis of the dependent claims.  

Please see the Subject Matter Eligibility (SME) guidance and instruction materials at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility, which includes the latest guidance, memoranda, and update(s) for further information.

NOTICE
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, 8-13, 15, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chao (CN 106228410 A), dated 14 December 2016 (hereinafter, Chao), the Bibliographic data and Description printed from https://worldwide.espacenet.com/patent/search/family/057535401/publication/CN106228410A?q=pn%3DCN106228410A (the Examiner noting that p. 4 begins the Description, p. 5 provides the Background, the Summary is at pp. 5-7, etc.).

Claim 1: Chao discloses a theft prevention method, comprising:
monitoring each operation of an account logged into a live broadcasting platform (see Chao at least at, e.g., p. 8, “The user identification unit determines whether the time when the user performs the task is within an effective time period during which the user performs the corresponding task”; citation by number only hereinafter) ;

if the operation is the preset operation, determining whether the operation meets a preset normal operation rule (8, “The task rule includes an effective time period for the user to execute the corresponding task, a task level required for the user to execute the corresponding task. The minimum amount of time required for the task level, the user receives the maximum number of virtual gifts at one time, and the cache is a tool for temporarily storing data” and “The user identification unit determines whether the time when the user performs the task is within an effective time period during which the user performs the corresponding task”); and
if the operation does not meet the preset normal operation rule, freezing an asset of the account (8, “prohibiting the blacklist user from obtaining a virtual gift”).

Claim 2: Chao discloses the method according to claim 1, wherein, determining whether the operation meets a preset normal operation rule comprises:
determining whether there is a preset normal operation of the account previous to the operation (9, “the constraint condition is whether the task level of the user is consistent with the game level corresponding to the task level, and the manual 
if there is a preset normal operation, determining that the operation meets the preset normal operation rule (9, “the constraint condition is whether the task level of the user is consistent with the game level corresponding to the task level, and the manual review unit audits the abnormal user as a blacklist user or a normal user according to the restriction condition, and if the manual review unit audits the user task level If the game level corresponding to the task level is inconsistent, the user is marked as a blacklist user and the user is added to the user blacklist, and the abnormal user other than the blacklist user manually turns the abnormal user into a normal user. If the abnormal user is not turned into a normal user within a certain period of time, the system automatically converts the abnormal user into a normal user”);
if there is no preset normal operation, determining that the operation does not meet the preset normal operation rule (9, “the constraint condition is whether the task level of the user is consistent with the game level corresponding to the task level, and the manual review unit audits the abnormal user as a blacklist user or a normal user according to the restriction condition, and if the manual review unit 

Claim 3: Chao discloses the method according to claim 2, wherein, if determining that there is a preset normal operation of the account, before determining that the operation meets the preset normal operation rule, the method further comprises:
determining whether the order in which operations of the account are executed meets a preset execution order (8, “determining whether the task level of the user meets the task level required by the user to perform the corresponding task, and whether the completion time of the user reaching the task level is greater than or equal to the user reaches The minimum time required for the task level, whether the actual number of virtual gifts received by the user is less than or equal to the maximum number of virtual gifts that the user receives at one time; if any item is no, the user is an abnormal user”);
if the preset execution order is met, triggering the step of determining that the operation meets the preset normal operation rule (8, “determining whether the task level of the user meets the task level required by the user to perform the corresponding task, and whether the completion time of the user reaching the task level is greater than or equal to the user reaches The minimum time required for the 
if the preset execution order is met, triggering the step of determining that the operation does not meet the preset normal operation rule (8, “determining whether the task level of the user meets the task level required by the user to perform the corresponding task, and whether the completion time of the user reaching the task level is greater than or equal to the user reaches The minimum time required for the task level, whether the actual number of virtual gifts received by the user is less than or equal to the maximum number of virtual gifts that the user receives at one time; if any item is no, the user is an abnormal user”). 

Claim 4: Chao discloses the method according to claim 1, wherein, determining whether the operation meets a preset normal operation rule comprises:
determining whether the number of executions of the operation within a first preset period is less than or equal to a preset execution number, wherein the preset execution number is determined based on the number of executions of the operation within the first preset period for a normal operation sample (8, “determining whether the task level of the user meets the task level required by the user to perform the corresponding task, and whether the completion time of the user reaching the task level is greater than or equal to the user reaches The minimum time required for the task level, whether the actual number of virtual gifts received by the user is less than 
if the number of executions is less than or equal to the preset execution number, determining that the operation meets the preset normal operation rule (8, “determining whether the task level of the user meets the task level required by the user to perform the corresponding task, and whether the completion time of the user reaching the task level is greater than or equal to the user reaches The minimum time required for the task level, whether the actual number of virtual gifts received by the user is less than or equal to the maximum number of virtual gifts that the user receives at one time; if any item is no, the user is an abnormal user”);
if the number of executions is greater than the preset execution number, determining that the operation does not meet the preset normal operation rule (8, “determining whether the task level of the user meets the task level required by the user to perform the corresponding task, and whether the completion time of the user reaching the task level is greater than or equal to the user reaches The minimum time required for the task level, whether the actual number of virtual gifts received by the user is less than or equal to the maximum number of virtual gifts that the user receives at one time; if any item is no, the user is an abnormal user”). 

Claim 5: Chao discloses the method of claim 1, further comprising:
detecting whether the number of accounts registered with the live broadcasting platform within a second preset period exceeds a first threshold (8-9, “the user does not meet the configured task rules due to ... registration of multiple accounts”);

if the preset abnormal registration rule is met, freezing assets of the accounts registered with the live broadcasting platform within the second preset period (8-9, “prohibiting the blacklist user from obtaining a virtual gift”, “the user does not meet the configured task rules due to ... registration of multiple accounts”, “the abnormal user who intentionally swipes the task such as modifying the script and registering multiple accounts is marked as a blacklist user”). 

Claims 8-12, 15, and 17 are rejected on the same basis as claims 1-5 above since Chao discloses a theft prevention apparatus, comprising modules to perform the activities (at claim 8), an electronic device, comprising a processor, a communication interface, a memory, and a communication bus, wherein the processor, the communication interface, and the memory communicate with each other through the communication bus; the memory is configured for storing a computer program; the processor is configured for performing the method steps of claim 1 (at claim 15), and a non-transitory computer readable storage medium having a computer program stored thereon which, when executed by a processor, causes the processor to perform the method steps of claim 1 (at claim 17) for performing the same or similar activities as at claims 1-5 above (Chao at 7-8, system with various units for performing the activities, where “unit” is understood to be .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chao in view of Jiao et al. (U.S. Patent Application Publication No. 2019/0132613, hereinafter Jiao).

Claim 6: Chao discloses the method of claim 5, but does not appear to explicitly disclose wherein, the preset abnormal registration rule comprises: the number of accounts corresponding to the same registered IP address exceeds a first preset number; and/or, the number of accounts corresponding to the same registered device exceeds a second preset number; and/or, similarity between mailbox prefixes for accounts whose number exceeds a third preset number is greater than a second threshold. Jiao, however, teaches identifying user accounts for live broadcasts including by identifying devices of the user so as to authenticate the devices and enable interaction with the devices (Jiao at 0017, 0030). Therefore, the Examiner 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the rules of Chao with the account authentication of Jiao in order to use an abnormal registration rule of a limit on the number of accounts corresponding to an IP address or device so as to authenticate interactions.
The rationale for combining in this manner is that using an abnormal registration rule of a limit on the number of accounts corresponding to an IP address or device is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to authenticate interactions as explained above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D GARTLAND whose telephone number is (571)270-5501. The examiner can normally be reached M-F 8:30 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622